THE STATE OF SOUTH CAROLINA
                       In The Supreme Court

            In the Matter of Jennings B. Anderson, Respondent.

            Appellate Case No. 2021-000019


                             Opinion No. 28020
                Submitted March 19, 2021 – Filed April 21, 2021


                           PUBLIC REPRIMAND


            Disciplinary Counsel John S. Nichols and Assistant
            Disciplinary Counsel Julie K. Martino, both of Columbia,
            for the Office of Disciplinary Counsel.

            Harvey M. Watson, III, Esquire, of Ballard & Watson,
            Attorneys at Law, of West Columbia, for Respondent.



PER CURIAM: In this attorney discipline matter, Respondent and the Office of
Disciplinary Counsel (ODC) have entered into an Agreement for Discipline by
Consent (Agreement) pursuant to Rule 21 of the Rules of Lawyer Disciplinary
Enforcement found in Rule 413 of the South Carolina Appellate Court Rules
(SCACR). In the Agreement, Respondent consents to the imposition of a public
reprimand and agrees to pay the costs incurred by ODC and the Commission on
Lawyer Conduct (Commission) in investigating and prosecuting this matter. An
investigative panel of the Commission (Panel) unanimously recommends a public
reprimand. We accept the Agreement and issue a public reprimand. The facts, as
set forth in the Agreement, are as follows.
                                          I.

Respondent was retained by Client in October 2018 to represent Client in a family
court matter after Client's husband abruptly left the marital home. Client was a
stay-at-home mother with two young children. She had previously given up her
career to provide the stability, consistency, and regularity necessary to care for her
son with autism. Through Respondent's efforts, the family court issued a
temporary order awarding Client primary custody of the children, child support,
spousal support, the use of the marital home, and other provisions. Client spoke to
Respondent about hiring a private investigator based on her suspicions that her
husband was having an affair. However, Respondent told Client it was
unnecessary. In April 2019, a woman in Texas texted Client and stated she was
having an affair with Client's husband. Respondent thereafter requested husband's
bank records and subsequently amended the complaint to allege Client was entitled
to a divorce on the ground of adultery. Husband ultimately admitted he was
having an ongoing affair with the woman in Texas.

Sometime in April or May 2019, Respondent and Client began a sexual
relationship. Client was extremely vulnerable during this time due to her
emotional and financial uncertainty for both herself and her children, as Husband
was not paying the required child or spousal support, and the son with autism was
regressing. Client and Respondent had discussions about the future of their
relationship and potential marriage. Client believed Respondent loved her and
would take care of her. Respondent told Client that he could face sanctions for
engaging in a sexual relationship with her. Respondent failed to advise Client
about the significant potential of harm to her in her divorce action because of the
relationship. In addition, Respondent did not advise Client that their relationship
was a conflict of interest or that his representation of her could be materially
limited by his personal interests.

On August 16, 2019, the family court granted Client a divorce on the ground of
adultery. The signed divorce decree was entered the same day. Respondent called
Client on August 26, 2019, and ended the affair for what he claimed to be
"multiple reasons, both professional and personal." Client was shocked and
devastated. Respondent self-reported the misconduct to ODC on September 5,
2019.

                                         II.
Respondent admits that by his conduct he has violated the following provisions of
the Rules of Professional Conduct, Rule 407, SCACR: Rule 1.7(a)(2) (significant
risk that representation of the client is materially limited by lawyer's personal
interests); Rule 1.7(b) (failure to obtain written informed consent to proceed with
representation despite a concurrent conflict of interest); Rule 1.8(m) (engaging in
sexual relations with a vulnerable client when such relations could have a harmful
or prejudicial effect upon the client's interests); Rule 8.4(e) (conduct prejudicial to
the administration of justice).

Respondent also admits the allegations contained in the Agreement constitute
grounds for discipline under the following Rules for Lawyer Disciplinary
Enforcement, Rule 413, SCACR: Rule 7(a)(1) (a violation of the Rules of
Professional Conduct); Rule 7(a)(5) (conduct tending to pollute the administration
of justice); and Rule 7(a)(6) (violation of the Oath of Office contained in Rule
402(h), SCACR).

                                          III.

We find Respondent's misconduct warrants a public reprimand. Accordingly, we
accept the Agreement and publicly reprimand Respondent for his misconduct.
Within thirty (30) days of the date of this opinion, Respondent shall pay or enter
into a reasonable payment plan with the Commission to pay the costs incurred in
the investigation and prosecution of this matter by ODC and the Commission.

PUBLIC REPRIMAND.

BEATTY, C.J., KITTREDGE, HEARN, FEW and JAMES, JJ., concur.